Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 13 and 15 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
	Claim 13 has been amended to define a first interlacing segment configured with a first plurality of finger portions extending in a first circumferential direction “away from the central support member” and a second plurality of finger portions extending “in a second circumferential direction away from the central support member.”  The original disclosure describes interlacing deck segments that have a first plurality of finger portions extending in a first direction away from the central support member but does not describe the same segment also having a second plurality of finger portions extending “in a second circumferential direction away from the central support member”, i.e. the original disclosure does not describe a single segment that has finger portions that extend in first and second directions both being “away from the central support member.”  Rather, the original disclosure describes a segment that can have finger portions extending away from the central support member and other finger portions extending in an opposite circumferential direction over the central support member.   Additionally, the original disclosure also does not broadly reference “first” and “second directions” for the extensions of the finger portions.  Rather, the two directions are originally described as “opposite” rather than simply broadly “first” and “second” directions.  As these new recitations are not described in the original disclosure, they represent subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention, i.e. they are new matter.
Claim 13 is rejected under 35 U.S.C. 102(a)(1) as being anticipated by Iyanagi (US 2008/0017298 - newly cited).
	Iyanagi discloses a tire building drum including an assembly comprising a central support member (53 in Fig. 5), a first interlacing deck segment (one of 51) having finger portions extending in two circumferential directions away from the central support member and a second interlacing deck segment (the other “51” or a segment formed by integrating plural pieces “52” - see paragraph [0061]) that also has finger portions extending in the two circumferential directions away from the central support member.  Further, all the finger portions and thus including the “first and third” finger portions cooperate to form parallel grooves between adjacent fingers partly over the central support member and the other finger portions are sized to be received in an interlaced configuration in these parallel grooves.  This anticipates claim 13 as amended.
Claims 1-12 are allowed for the reasons set forth in the last office action, the amendments made overcoming the previous 112 rejections.
Applicant’s arguments with respect to claim 13 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GEOFFREY L KNABLE whose telephone number is (571)272-1220. The examiner can normally be reached Part Time - Mon, Tue, Wed.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Katelyn Smith can be reached on 571-270-5545. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/GEOFFREY L KNABLE/Primary Examiner, Art Unit 1749                                                                                                                                                                                                        



G. Knable
April 6, 2022